Exhibit 10.1

AMENDED AND RESTATED

MASTER PURCHASE AGREEMENT

This AMENDED AND RESTATED MASTER PURCHASE AGREEMENT, dated as of April 8, 2009
(including all exhibits and schedules, this “Agreement”), is by and among
Wells-DFH Timberland Nr. 88 GmbH & Co. KG, a German closed end fund that will
elect to be treated as partnership for U.S. tax purposes (the “2008 Fund”),
Wells-DFH Materia GmbH & Co. KG, a German closed end fund that will elect to be
treated as partnership for U.S. tax purposes (“Materia”), any other fund that is
not a “U.S. person,” as defined under Rule 902(k) of Regulation S under the
Securities Act of 1933, as amended, that subsequently executes a joinder to this
Agreement substantially in the form attached hereto as Exhibit A (together with
Materia, the “Funds”), Deutsche Fonds Holding AG (“DFH”), a corporation
organized under the laws of Germany, Wells Timberland Management Organization,
LLC, a Georgia limited liability company (“Wells TIMO”) and Wells Timberland
REIT, Inc., a corporation organized and existing under the laws of the State of
Maryland (the “Company,” and, together with DFH, Wells TIMO and the Funds, the
“Parties,” and each a “Party”).

WHEREAS, pursuant to the Company’s confidential offering memorandum, dated
July 11, 2008, (together with all documents incorporated by reference therein,
as well as all amendments, supplements and exhibits thereto, the “Offering
Memorandum”) and the accompanying prospectus, dated December 14, 2007 (together
with all amendments, supplements and exhibits thereto, and any new prospectus
included in a post-effective amendment to the registration statement that
includes such prospectus, the “Prospectus”), the Company is offering (the
“Offering”) to the Funds up to 53,763,441 shares of the Company’s common stock,
par value $.01 per share (the “Common Stock”);

WHEREAS, the Company, in its sole discretion, may increase the size of the
Offering up to a maximum of 107,526,881 shares of Common Stock to accommodate
additional Funds that may become parties to this Agreement from time to time;

WHEREAS, pursuant to the terms and conditions applicable to the Offering, as
described in the Offering Memorandum, the Prospectus, this Agreement, and each
subscription agreement between the Fund and the Company, substantially in the
form attached hereto as Exhibit B (each a “Subscription Agreement”), the Funds
desire to subscribe to purchase shares of the Company’s Common Stock, from time
to time, at a price per share of $9.30; and

WHEREAS, in making subscriptions for shares of the Company’s Common Stock, the
Funds are relying and will rely upon the representations, warranties, covenants
and agreements of the Company and Wells TIMO contained herein and confirmed in
each Subscription Agreement, and, in considering and accepting the Funds’
subscriptions under each Subscription Agreement, the Company is relying and will
rely upon the representations, warranties, covenants and agreements of the Funds
and DFH contained herein and confirmed in each Subscription Agreement;

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound hereby, do
hereby agree as follows:

1. Subscription. Each of the Funds may, from time to time, subscribe for shares
of the Company’s Common Stock by entering into one or more Subscription
Agreements with the Company, which Subscription Agreements shall set forth the
number of shares that the Funds are

 

1



--------------------------------------------------------------------------------

subscribing for (the “Shares”), up to a maximum of 53,763,441 shares in the
aggregate, and the aggregate purchase price for such Shares (the “Purchase
Price”). The Company, in its sole discretion, may increase the size of the
Offering up to a maximum of 107,526,881 shares to accommodate additional Funds
that may become parties to this Agreement from time to time. The Offering will
extend until the earlier to occur of (i) the sale of all of the Shares, or
(ii) December 31, 2010. The Parties shall make to each other and confirm the
representations and warranties contained herein as of the date of each
Subscription Agreement and as of each related Closing Date (as defined below).
In the event of any conflict between the terms of a Subscription Agreement and
this Agreement, the terms of the Subscription Agreement shall govern.

2. Closings. Each closing (each a “Closing”) and settlement of a Fund’s
purchases of shares of the Company’s Common Stock shall occur on such dates as
are mutually agreed upon by the Parties (each a “Closing Date”), and shall occur
no later than the third business day following the acceptance of a Subscription
Agreement by the Company. At each Closing, the Company shall confirm to the
applicable Fund that the Company’s transfer agent has reflected the Fund’s
purchase and ownership of the Shares in the Company’s stock ledger maintained by
such transfer agent, against payment by the Fund of the Purchase Price in good
and immediately available funds by wire transfer or check in accordance with the
Company’s instructions.

3. Representations and Warranties of the Company.

As of the date hereof and the date of each Subscription Agreement with a Fund
and each Closing, the Company and Wells TIMO hereby represent, warrant and agree
to, and for the benefit of, that Fund as follows:

(a) The Offering Memorandum and the Prospectus (including any supplements) do
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(b) All documents filed by the Company with the United States Securities and
Exchange Commission (the “Commission”) pursuant to Sections 12, 13, 14 or 15 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
incorporated by reference into the Offering Memorandum and/or the Prospectus,
when they became effective or were filed with the Commission, as the case may
be, complied in all material respects with the requirements of the Securities
Act of 1933, as amended (the “Securities Act”), and the rules thereunder or the
Exchange Act and the rules thereunder, as applicable.

(c) Neither the Company nor any of its affiliates (as such term is defined in
Rule 405 of the Securities Act, “Affiliates”) or any person acting on its or
their behalf has engaged in any “directed selling efforts” within the meaning of
Rule 902(c) of Regulation S (“Regulation S”), as promulgated under the
Securities Act, with respect to the Shares.

(d) None of the Company or its Affiliates or any person authorized to act on its
or their behalf has, directly or indirectly, made any offers or sales of any
security, or solicited any offers to buy, any security under circumstances that
would require the registration of the Shares under the Securities Act.

 

2



--------------------------------------------------------------------------------

(e) No registration of the Shares under the Securities Act is required for the
purchase of the Shares by that Fund in the manner contemplated herein and in the
Offering Memorandum and the Prospectus.

(f) (i) The Company (x) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Offering
Memorandum and the Prospectus, and to enter into and perform its obligations
under this Agreement and each Subscription Agreement, and (y) is duly qualified
to do business as a foreign corporation and is in good standing under the laws
of each jurisdiction which requires such qualification, except where the failure
to be so qualified and in good standing would not reasonably be expected to have
a material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its Subsidiaries (as defined
below) taken as a whole, whether or not arising from transactions in the
ordinary course of business (a “Material Adverse Effect”).

(ii) Each Subsidiary of the Company listed on Schedule 3(f)(ii) hereto (each a
“Subsidiary” and together, the “Subsidiaries”) has been duly formed and is
validly existing as a corporation, business trust, limited liability company or
limited partnership, as the case may be, in good standing under the laws of the
jurisdiction in which it is chartered or organized with full power and authority
(corporate and other) to own or lease, as the case may be, and to operate its
properties and conduct its business as described in the Offering Memorandum and
the Prospectus, and is duly qualified to do business as a foreign corporation,
business trust, limited liability company or limited partnership, as the case
may be, and is in good standing under the laws of each jurisdiction which
requires such qualification, except where the failure to be so qualified and in
good standing could not reasonably be expected to have a Material Adverse
Effect.

(g) All of the outstanding shares of capital stock or other ownership interests
of each Subsidiary have been duly and validly authorized and issued and are
fully paid and nonassessable, and all outstanding shares of capital stock or
other ownership interests of the Subsidiaries are owned by the Company either
directly or through wholly owned Subsidiaries free and clear of any perfected
security interest or any other security interests, claims, mortgages, pledges,
liens, encumbrances or other restrictions of any kind (collectively, “Liens”),
except as set forth on Schedule 3(g) hereto. There are no outstanding options,
warrants or other rights to purchase, agreements or other obligations to issue,
or rights to convert any obligations into or exchange any securities or
interests for capital stock or other ownership interests of any Subsidiary of
the Company.

(h) The capital stock of the Company conforms in all material respects to the
description thereof contained in the Offering Memorandum and the Prospectus; the
outstanding shares of Common Stock have been duly and validly authorized and
issued and are fully paid and nonassessable; the Shares have been duly and
validly authorized, and, when issued and delivered to and paid for by the Fund
pursuant to this Agreement and each Subscription Agreement, will be fully paid
and nonassessable; the holders of outstanding shares of capital stock of the
Company are not entitled to preemptive or other rights to subscribe for the
Shares; and, except as set forth in the Offering Memorandum and the Prospectus,
no options, warrants or other rights to purchase, agreements or other
obligations to issue, or rights to convert any obligations into or exchange any
securities for, shares of Common Stock or ownership interests in the Company are
outstanding; and all offers and sales of Common Stock prior to the date hereof
were at all relevant times duly

 

3



--------------------------------------------------------------------------------

registered under the Securities Act or were exempt from the registration
requirements of the Securities Act and were duly registered or the subject of an
available exemption from the registration requirements of the applicable state
securities or blue sky laws.

(i) The statements in the Offering Memorandum and the Prospectus, when read
together with the documents incorporated by reference therein, under the
headings “Legal Proceedings,” “Transfer Restrictions,” “Risk Factors—The Shares
are subject to a voting agreement,” and “Management’s Discussion and Analysis of
Financial Condition and Results of Operations—Liquidity and Capital Resources,”
insofar as such statements summarize legal matters, agreements, documents or
proceedings discussed therein, are accurate and fair summaries of such legal
matters, agreements, documents or proceedings. The Shares conform in all
material respects to the respective statements relating thereto contained in the
Offering Memorandum and the Prospectus.

(j) To the Company’s knowledge, there are no material transfer taxes or other
similar fees or charges under federal law or the laws of any state, or any
political subdivision thereof, required to be paid by the Company, Wells TIMO or
its Subsidiaries in connection with the execution and delivery of this Agreement
or the issuance by the Company or sale and delivery by the Company of the
Shares.

(k) This Agreement and each applicable Subscription Agreement has been duly
authorized, executed and delivered by the Company and Wells TIMO and constitutes
a legally valid and binding obligation of the Company and Wells TIMO,
enforceable against the Company and Wells TIMO in accordance with its terms,
except to the extent that such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar laws affecting creditors’ rights and general principles of equity, and
except as to rights to indemnity and contribution thereunder as may be limited
by applicable law or policies underlying such law.

(l) The Company is not and, after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof as described in the Offering
Memorandum and the Prospectus, will not be an “investment company” as defined in
the Investment Company Act of 1940, as amended.

(m) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein and in each Subscription Agreement, other than such as will
be made or obtained under the Securities Act, and those the absence of which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

(n) Neither the issuance and sale of the Shares nor the consummation of any
other of the transactions contemplated herein or in each Subscription Agreement
nor the fulfillment of the terms hereof or thereof will conflict with, result in
a breach or violation of, or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of its Subsidiaries pursuant to,
(i) the charter or bylaws of the Company or the organizational or other
governing documents of any of its Subsidiaries, (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, franchise, note, loan agreement or
other agreement, obligation, condition, covenant or instrument to which the
Company or any of its Subsidiaries is a party or bound or to which its or their
property is subject, or (iii) any statute, law, rule, regulation, judgment,
order or decree applicable to the Company or any of its Subsidiaries of any
court, regulatory body, administrative

 

4



--------------------------------------------------------------------------------

agency, governmental body, arbitrator or other authority having jurisdiction
over the Company or any of its Subsidiaries or any of its or their properties,
except, in the case of clauses (ii) or (iii) above, for such conflicts,
breaches, violations, liens, charges or encumbrances that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

(o) Except with respect to the registration rights granted to the Funds pursuant
to this Agreement and any other similar agreement between the Company and the
Funds, there are no contracts, agreements or understandings between the Company
and any person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company owned or to be owned by such person or to require the Company to
include such securities in any securities being registered pursuant to any other
registration statement filed by the Company under the Securities Act. In the
event of a liquidation of the Company, a sale or merger of the Company, a sale
of all or substantially all of the Company’s assets, or the listing of the
Company’s Common Stock on a national securities exchange, the Shares will have
the same rights, privileges and preferences as those rights, privileges and
preferences of the shares of Common Stock purchased by the Company’s other
stockholders, except (i) as described in this Agreement; (ii) as described in
the Offering Memorandum; (iii) with respect to any limitations as may be imposed
under German law; and (iv) with respect to any limitations contained in the
Funds’ organizational documents.

(p) The financial statements and schedules of the Company, including the notes
thereto, included or incorporated by reference in the Offering Memorandum and
the Prospectus (including any supplements) present fairly in all material
respects the financial condition, results of operations and cash flows of the
Company as of the dates and for the periods indicated, comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act and have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as otherwise noted therein). Such financial statements and schedules fairly
present in all material respects, on the basis stated therein, the information
included therein.

(q) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that could reasonably be expected to have (i) a material
adverse effect on the performance of this Agreement or any Subscription
Agreement or the consummation of any of the transactions contemplated hereby or
thereby or (ii) a Material Adverse Effect, except as set forth in or
contemplated in the Offering Memorandum and the Prospectus.

(r) (i) The Company or its Subsidiaries have fee simple title or insurable
leasehold title to all of the properties described in the Offering Memorandum
and the Prospectus as owned or leased by them and the improvements (exclusive of
improvements owned by tenants) located thereon (the “Properties” and
individually, a “Property”), in each case, free and clear of all liens,
encumbrances, claims, security interests, restrictions and defects, except those
that are disclosed in the Offering Memorandum and the Prospectus or that do not
materially and adversely affect the value of such Property and do not materially
and adversely interfere with the use made and proposed to be made of such
Property by the Company and any Subsidiary; (ii) except as otherwise set forth
in the Offering Memorandum and the Prospectus, the mortgages and deeds of trust
encumbering the Properties described in the Offering Memorandum and the
Prospectus are not convertible into debt or equity securities of the Company and
such mortgages and deeds of trust are not cross-defaulted or
cross-collateralized to any property not owned directly or indirectly by

 

5



--------------------------------------------------------------------------------

the Company or its Subsidiaries; (iii) neither the Company nor any of its
Subsidiaries is in default under any of the mortgages or deeds of trust, nor has
an event occurred which with the delivery of notice and passing of a cure period
would become a default under any mortgage or deed of trust that could reasonably
be expected to have a Material Adverse Effect; (iv) neither the Company nor any
of its Subsidiaries has received from any governmental authority any written
notice of any condemnation of or zoning change affecting the Properties or any
part thereof, and none of the Company or any Subsidiary knows of any such
condemnation or zoning change which is threatened and which, if consummated,
would reasonably be expected to have a Material Adverse Effect; (v) each of the
Properties complies with all applicable codes, laws and regulations (including
without limitation, building and zoning codes, laws and regulations and laws
relating to access to the Properties), except if and to the extent disclosed in
the Offering Memorandum and the Prospectus and except for such failures to
comply that would not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect; (vi) a Subsidiary holds a valid owner’s policy
of title insurance for each Property insuring such Subsidiary as the fee title
owner or the leasehold titleholder, and the Company and/or its Subsidiaries has
the benefit of such title insurance policies; and (vii) neither the Company nor
any of its Subsidiaries is in default under any ground lease, nor has an event
occurred which with delivery of notice and passing of a cure period would become
a default under any ground lease, except for such defaults or events that could
not reasonably be expected to have a Material Adverse Effect.

(s) Neither the Company nor any Subsidiary is in violation or default of (i) any
provision of its charter, bylaws or other organizational or governing documents;
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it is a party or bound or to which its property is subject;
or (iii) any statute, law, rule, regulation, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company or any of its Subsidiaries
or any of its properties, as applicable, except, in the case of clauses (ii) or
(iii) above, for such violations or defaults that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(t) Deloitte & Touche LLP, who have certified the Company’s financial statements
and supporting schedules included in the Offering Memorandum and the Prospectus,
and any document that is incorporated by reference therein, and delivered their
reports with respect to the audited financial statements and schedules included
in the Offering Memorandum and the Prospectus, are independent registered public
accountants within the meaning of the Securities Act and the applicable
published rules and regulations thereunder.

(u) The Company and each of its Subsidiaries has filed all foreign, federal,
state and local tax returns that are required to be filed or has requested
extensions thereof, except in any case in which the failure so to file would not
have a Material Adverse Effect, and except as disclosed in the Offering
Memorandum and the Prospectus, and has paid all taxes required to be paid by it
and any other assessment, fine or penalty levied against it, to the extent that
any of the foregoing is due and payable, except for any such tax, assessment,
fine or penalty that is currently being contested in good faith or as would not
have a Material Adverse Effect.

(v) No material labor problem or dispute with the employees of the Company or
any of its Subsidiaries exists or, to the Company’s knowledge, is threatened or
imminent.

 

6



--------------------------------------------------------------------------------

(w) The Company and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are, in the Company’s reasonable judgment, prudent and customary in
the businesses in which they are engaged; all policies of insurance and fidelity
or surety bonds insuring the Company or any of its Subsidiaries or their
respective businesses, assets, employees, officers and directors are in full
force and effect; the Company and its Subsidiaries are in compliance with the
terms of such policies and instruments in all material respects; there are no
claims by the Company or any of its Subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; and neither the Company nor any such
Subsidiary has been refused any insurance coverage sought or applied for; and
neither the Company nor any such Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

(x) Except with respect to restrictive covenants contained in certain of the
Company’s financing arrangements as set forth on Schedule 3(x) to this
Agreement, no Subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends or distributions to the Company, from
making any other distribution on such Subsidiary’s capital stock or equity
interests, from repaying to the Company any loans or advances to such Subsidiary
from the Company or from transferring any of such Subsidiary’s property or
assets to the Company or any other Subsidiary of the Company.

(y) The Company and its Subsidiaries (i) possess all valid and current licenses,
certificates, permits and other authorizations issued by the appropriate federal
or state regulatory authorities necessary to conduct their respective
businesses, except those the absence of which would not have a Material Adverse
Effect; and (ii) have not received any written notice of proceedings relating to
the revocation or modification of any such certificate, authorization or permit,
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect.

(z) The Company and each of its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as disclosed in the Offering Memorandum and
the Prospectus, since the date of the Company’s most recent audited balance
sheet, there has been (x) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (y) no change in the
Company’s internal control over financial reporting that has materially and
adversely affected, or is reasonably likely to materially and adversely affect,
the Company’s internal control over financial reporting.

(aa) The Company and its Subsidiaries are (i) in compliance with any and all
applicable federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”);
(ii) have received and are in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (iii) have not received notice of any actual or
potential liability under any

 

7



--------------------------------------------------------------------------------

Environmental Laws, except, in the cases of each of clause (i) through
(iii) above, where such non-compliance with Environmental Laws, failure to
receive required permits, licenses or other approvals, or liability would not,
individually or in the aggregate, have a Material Adverse Effect, and except as
disclosed in the Offering Memorandum and the Prospectus. Neither the Company nor
any of the Subsidiaries has, to its knowledge, been named as a “potentially
responsible party” under the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended. Except as otherwise set forth in the
Offering Memorandum and the Prospectus, to the knowledge of the Company, there
have been no and are no (x) aboveground or underground storage tanks;
(y) polychlorinated biphenyls (“PCBs”) or PCB-containing equipment; (z) asbestos
or asbestos containing materials; (xx) lead based paints; (yy) mold or other
airborne contaminants; or (zz) dry-cleaning facilities in, on, under, or about
any property owned by the Company or its Subsidiaries.

(bb) In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
the Company and its Subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws, or any permit, license or approval, or
any related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review, the Company has reasonably
concluded that such associated costs and liabilities would not, singly or in the
aggregate, have a Material Adverse Effect, except as disclosed in the Offering
Memorandum and the Prospectus.

(cc) The Company has no “welfare plans” or “pension plans” within the meaning of
Sections 3(1) and 3(2) of ERISA, respectively. Each “employee benefit plan”
(within the meaning of Section 3(3) of ERISA) established or maintained by the
Company and/or one or more of its Subsidiaries is in compliance with the
currently applicable provisions of ERISA, except as could not reasonably be
expected to have a Material Adverse Effect.

(dd) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with any
applicable provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”)
including, without limitation, Section 402 related to loans, except such
failures that could not reasonably be expected to have a Material Adverse
Effect.

(ee) Neither the Company nor any of its Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its Subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (“FCPA”), including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company, its
Subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith, except for any such
violations of the FCPA that could not reasonably be expected to have a Material
Adverse Effect.

 

8



--------------------------------------------------------------------------------

(ff) The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any of its Subsidiaries with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened, except those violations or actions, suits or proceedings that could
not reasonably be expected to have a Material Adverse Effect.

(gg) Neither the Company nor any of its Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other person or entity,
which the Company knows to be for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

(hh) The Company and its Subsidiaries have good and marketable title to all
personal property owned by them, free and clear of all encumbrances and defects;
and all personal property held under lease by the Company or any Subsidiary are
held by it under valid, subsisting and enforceable leases, in each case, with
such exceptions which could not reasonably be expected to have a Material
Adverse Effect.

(ii) The statistical and market-related data included in the Offering Memorandum
and the Prospectus are based on or derived from sources that the Company
believes to be reliable and accurate.

(jj) Except as described in the Offering Memorandum and the Prospectus, as of
the date hereof, with respect to stock options (the “Stock Options”) granted
pursuant to the stock-based compensation plans of the Company and its
Subsidiaries (the “Company Stock Plans”), (i) each Stock Option designated by
the Company at the time of grant as an “incentive stock option” under
Section 422 of the Code, so qualifies, (ii) each grant of a Stock Option was
duly authorized no later than the date on which the grant of such Stock Option
was by its terms to be effective (the “Grant Date”) by all necessary corporate
action, including, as applicable, approval by the board of directors of the
Company (or a duly constituted and authorized committee thereof) and any
required stockholder approval by the necessary number of votes or written
consents, and the award agreement governing such grant (if any) was duly
executed and delivered by each party thereto, (iii) each such grant was made in
accordance with the terms of the Company Stock Plans, the Exchange Act and all
other applicable laws and regulatory rules or requirements, (iv) the per share
exercise price of each Stock Option was equal to or greater than the fair market
value of a share of Common Stock on the applicable Grant Date and (v) each such
grant was properly accounted for in accordance with GAAP in the financial
statements (including the related notes) of the Company and disclosed in the
Company’s filings with the Commission in accordance with the Exchange Act and
all other applicable laws, except such deviations from any of clauses
(i) through (v) above as would not reasonable be expected to have a Material
Adverse Effect.

 

9



--------------------------------------------------------------------------------

4. Representations and Warranties of the Funds.

Each Fund hereby represents, warrants and agrees to, and for the benefit of the
Company as of the date hereof or the date the Fund becomes a party to this
Agreement, and as of the date of each Subscription Agreement and each Closing
that such Fund is a party, as follows:

(a) The Fund acknowledges that it is not purchasing the Shares pursuant to the
Company’s registration statement on Form S-11 (File No. 333-129651) that the
Company filed with the Commission, relating to the Company’s concurrent public
offering of up to 85,000,000 shares of Common Stock, and except with respect to
the registration rights granted to the Fund pursuant to this Agreement and any
other similar agreement between the Company and the Fund, that the Company
presently has no intention to register the Shares under the Securities Act or
the securities laws of any state or foreign jurisdiction. The Company is making
this offer and sale of the Shares in reliance upon Regulation S. The Fund also
acknowledges that the Company is availing itself of this exemption in reliance,
in part, upon the Fund’s representations, warranties and agreements contained in
this Agreement.

(b) The Fund has received a copy of the Offering Memorandum and the Prospectus
and has considered carefully the information set forth therein, including,
without limitation, the information set forth under the captions “Important
Differences Between this Offering and Our Public Offering,” “Transfer
Restrictions” and “Risk Factors.” The Fund acknowledges that, prior to executing
this Agreement, it has had the opportunity to ask questions of and receive
answers or obtain additional information from a representative of the Company
concerning the financial and other affairs of the Company and the terms and
conditions of the Offering, and, to the extent it believes necessary in light of
its knowledge of the Company’s affairs, it has asked these questions and
received satisfactory answers. The Fund further acknowledges that it has been
provided with such due diligence and other materials as it has requested from
the Company for purposes of making its investment decision.

(c) In considering an investment in the Shares, the Fund has retained and
consulted, or has had the opportunity to retain and consult, with its own legal
counsel, accountants, tax advisors, investment advisors and other third party
professionals, and is not relying upon the Company, its affiliates or their
respective officers, directors or third party representatives in making an
investment decision with respect to the purchase of the Shares.

(d) The Fund is not a “U.S. person,” as defined under Rule 902(k) of Regulation
S, nor, to the best of its knowledge, is it acquiring the Shares for the account
or benefit of any U.S. person.

(e) The Fund understands that, pursuant to U.S. securities laws, it may not
(a) sell, transfer or dispose of the Shares to any person or entity, other than
(i) outside the United States in an offshore transaction in accordance with
Regulation S under the Securities Act, (ii) pursuant to another exemption from
registration under the Securities Act (for example, pursuant to a transaction by
any person other than an issuer, underwriter, or dealer, as contemplated by
Section 4(1) of the Securities Act, or pursuant to the safe harbor provisions
for such resales provided by Rule 144 (as defined below)) or (iii) pursuant to
an effective registration statement under the Securities Act, or (b) engage in
any hedging or other transactions involving the Shares unless in compliance with
the Securities Act.

(f) The Fund acknowledges that the sale of the Shares is being made pursuant to
the Offering Memorandum and the accompanying Prospectus. The Fund has received
and carefully read the Offering Memorandum, the Prospectus and this Agreement
and, to the extent it believes

 

10



--------------------------------------------------------------------------------

necessary, has discussed with its counsel the representations, warranties, and
agreements that it makes by signing this Agreement and the limitations that
apply to its resale of the Shares.

(g) The Fund has no present intention of reselling the Shares, or any direct or
indirect interest therein, to any parties who are U.S. persons, or of effecting
a “distribution” (as such term is defined in the Securities Act) of the Shares
in violation of U.S. securities laws. The Fund’s sale of ownership interests in
the Fund to third parties has been made in a manner consistent with Regulation
S.

(h) The Fund is familiar with the business in which the Company is or will be
engaged, and, based upon its knowledge and experience in financial and business
matters, it is (i) familiar with the investments of the type that it is
undertaking to purchase in this Agreement; (ii) fully aware of the problems and
risks involved in making an investment of this type; and (iii) capable of
evaluating the merits and risks of this investment.

(i) The Fund can financially bear the economic risk of this investment,
including the ability to hold the Shares for an indefinite period or to bear a
complete loss of this investment.

(j) The Fund is aware of the Company’s fee structure that is applicable to the
proceeds received by the Company in respect of the Fund’s purchase of the
Shares, as contemplated by the Offering Memorandum, the Prospectus and the
Amended and Restated Advisory Agreement, dated and effective as of the date of
the Fund’s initial purchase of Shares from the Company, by and between the
Company, Wells Timberland Operating Partnership, L.P., and Wells TIMO.

(k) The Fund understands as follows:

(1) The Fund may not be able to resell the Shares under Rule 144; if the Fund
were able to resell the Shares under Rule 144, the Fund likely would be able to
resell the Shares in limited amounts and in accordance with the other terms and
conditions of Rule 144; and in connection with any resale of the Shares by the
Fund that Rule 144 does not permit, the Fund must comply with some other
registration exemption.

(2) Except with respect to the registration rights granted to the Fund pursuant
to this Agreement and any other similar agreements between the Company and the
Fund, the Company has no obligation to register the Shares or to comply with the
conditions of Rule 144 or to take any other action necessary in order to make
available any exemption for the resale of the Shares without registration.

(3) The Company has entered into an agreement with its transfer agent, Wells
Capital, Inc., pursuant to which the Company has given stop transfer
instructions to the transfer agent to note on the Company’s appropriate records
words to the effect that the Shares may not be transferred out of the Fund’s
name unless (x) the proposed transferee completes and delivers to the Fund the
Questionnaire attached hereto as Exhibit C, (y) the proposed transferee enters
into an agreement with the Company containing substantially the same
representations, warranties and covenants contained in this Agreement, and
(z) the proposed transfer of Shares otherwise complies with applicable
securities laws, and those laws applicable to the Company’s ability to elect and
maintain REIT status.

 

11



--------------------------------------------------------------------------------

(4) The Company will not issue physical certificates for the Shares. Instead,
the Shares will be recorded on the books and records of the Company. The form of
Notice to Stockholders of Issuance of Uncertificated Shares of Common Stock, as
mandated by Maryland General Corporation Law, is attached hereto as Exhibit D.

(l) The Fund has reviewed the Company’s Charter and understands that Section 6.1
of the Charter imposes various restrictions on the ownership of shares of the
Company’s capital stock. (Capitalized terms used but not defined in this
paragraph (n) of this Agreement have the meanings ascribed to them in the
Charter). Pursuant to Section 6.1 of the Charter, (a) no Person shall
Beneficially Own or Constructively Own Shares in excess of 9.8% in value of the
outstanding Shares, (b) no Person shall Beneficially Own or Constructively Own
more than 9.8% in value or number, whichever is more restrictive, of the
outstanding Common Shares and (c) no Excepted Holder shall Beneficially Own or
Constructively Own Shares in excess of the Excepted Holder Limit for such
Excepted Holder (the “Ownership Limits”). The Fund understands the Ownership
Limits, and the definitions of Beneficial Ownership and Constructive Ownership,
including, without limitation, the references to various Sections of the U.S.
Internal Revenue Code under which Shares owned or treated as owned by one Person
may be attributed to another Person. The Fund understands that the number of
Shares that it is agreeing to purchase in this Agreement would, at this time,
exceed the Ownership Limits. In order to induce the Company’s Board of Directors
to waive the application of the Ownership Limits to the Fund’s purchase and
ownership of the Shares, and to grant the Fund an Excepted Holder Limit
permitting the Fund to purchase up to 53,763,441 Shares, a form of which is
attached hereto as Exhibit E, the Fund hereby makes the following
representations and covenants to, and for the benefit of, the Company:

(1) No individual within the meaning of Section 542(a)(2) of the Code as
modified by Section 856(h)(3)(A) will at any time Beneficially Own or
Constructively Own more than 9.8% of the equity interests in the Fund. The Fund
will not permit transfers of equity interests in the Fund (or issue additional
interests in the Fund or redeem interests in the Fund) that result in any
individual within the meaning of Section 542(a)(2) of the Code as modified by
Section 856(h)(3)(A) Beneficially Owning or Constructively Owning more than 9.8%
of the equity interests in the Fund.

(2) The Fund does not and will not actually or Constructively Own equity
interests, or rights to acquire equity interests, in any Person other than the
Company.

(3) In the event of an audit or investigation of the Company’s qualification as
a REIT for U.S. federal income tax purposes, the Fund will make its ownership
records available to the Company upon reasonable request by the Company and
will, if requested, send letters to record holders of equity interests in the
Fund requesting information on the Beneficial Ownership and Constructive
Ownership of such interests. Upon reasonable request from the Company from time
to time, the Fund will confirm that all of the representations in this paragraph
(l) remain accurate and that it has complied with the covenants in this
paragraph (l).

(4) The Fund acknowledges that the representations and covenants in this
paragraph (l) will continue as long as the Fund owns Shares in excess of the
Ownership Limit. The Fund acknowledges that, if any of the representations in
this paragraph (l) are or become inaccurate, or if there is any violation of any
of the covenants in this paragraph (l), then the Excepted Holder Limit granted
to the Fund will not apply, with the consequences provided for in the Charter.

 

12



--------------------------------------------------------------------------------

(5) The Fund understands that Persons who Beneficially Own or Constructively Own
Shares other than through the Fund remain subject to the Ownership Limit.

(m) The Fund represents and warrants that none of its management, directors,
affiliates or, to the knowledge of the Fund (including its general partner,
managing limited partner and their respective principals), owners of interests
in the Fund, is a person or entity on the U.S. Specially Designated Nationals
List or otherwise subject to sanctions under regulations administered by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”).

(n) The Fund understands that the Company may and will rely upon the
representations, warranties, covenants and agreements set forth in this
Agreement in determining whether to sell the Shares to the Fund, and that the
Company is justified in such reliance. Neither the Fund nor DFH is aware of any
fact or circumstance that would render any of the representations, warranties,
covenants and agreements contained in this Agreement to be incorrect or
inaccurate, or to form a basis for the Company not to rely thereupon.

5. Representations and Warranties of DFH. DFH represents and warrants that it is
in compliance with that certain confidentiality agreement, dated as of April 8,
2009, by and between DFH and the Company, with respect to Materia and
acknowledges that, to the extent any additional Funds seek to become parties to
this Agreement, it may be required to enter into similar confidentiality
agreements with respect to such Funds.

6. Conditions to Closing of the Funds.

The obligation of each of the Funds to consummate the purchase of the Shares and
the other transactions contemplated by this Agreement and each Subscription
Agreement is subject to the fulfillment or written waiver by the applicable Fund
prior to Closing of each of the following conditions:

(a) Each representation and warranty of the Company and Wells TIMO set forth in
this Agreement shall be true and correct in all respects as of the date of this
Agreement, as of the date of each Subscription Agreement and each Closing Date
as though made on and as of each such date (except that those representations
and warranties that by their terms speak as of the date of this Agreement or
some other date shall be true and correct as of such date), and the Fund shall
have received a certificate from the Company and Wells TIMO, dated as of the
Closing Date, to such effect. The certificate shall be signed by an authorized
officer of the Company and Wells TIMO.

(b) The Company and Wells TIMO shall have performed in all material respects
each obligation required to be performed by them under this Agreement and each
Subscription Agreement at or prior to each Closing, and the Fund shall have
received a certificate, dated as of the Closing Date, signed by an authorized
officer of the Company and Wells TIMO to such effect.

(c) The Company shall have provided a certificate to the Fund, executed by an
authorized officer of the Company, certifying that the Company’s Board of
Directors has granted to the Fund an exemption from the ownership limitation
contained in Section 6.1 of the Company’s Charter.

 

13



--------------------------------------------------------------------------------

(d) On or before its initial Closing, each Fund shall have received the
(i) written opinion of Alston & Bird LLP, counsel to the Company, in form and
substance reasonably satisfactory to the Fund, as to the matters set forth on
Exhibit F hereto, (ii) the written tax opinion of Alston & Bird LLP, counsel to
the Company, in form and substance reasonably satisfactory to the Fund, as to
the matters set forth on Exhibit G hereto, and (iii) the written opinion of
Venable LLP, Maryland counsel to the Company, in form and substance reasonably
satisfactory to the Fund, as to the matters set forth on Exhibit H hereto. Each
such opinion shall be confirmed by the party rendering such opinion as of each
Closing Date.

7. Conditions to Closing of the Company.

The obligation of the Company to consummate the sale of the Shares and the other
transactions contemplated by this Agreement and each Subscription Agreement is
subject to the fulfillment or written waiver by the Company prior to Closing of
each of the following conditions:

(a) Each representation and warranty of the applicable Fund and DFH set forth in
this Agreement shall be true and correct in all respects as of the date of this
Agreement, as of the date such Fund becomes a party to this Agreement, as of the
date of each Subscription Agreement and as of each Closing Date as though made
on and as of each such date (except that those representations and warranties
that by their terms speak as of the date of this Agreement or some other date
shall be true and correct as of such date), and the Company shall have received
a certificate from each of the Fund and DFH, dated the Closing Date, to such
effect. The Fund certificates shall be signed on behalf of each Fund by
authorized officers of such Fund’s General Partner, and the certificate of DFH
shall be signed by authorized officers of DFH.

(b) Each of the Funds and DFH shall have performed in all material respects each
obligation required to be performed by them under this Agreement and each
Subscription Agreement at or prior to each Closing, and the Company shall have
received a certificate, dated as of each Closing Date, from each Fund purchasing
Shares and DFH to such effect. The Fund certificate shall be signed on behalf of
the Fund by authorized officers of such Fund’s General Partner, and the
certificate of DFH shall be signed by authorized officers of DFH.

(c) Each of the Funds shall have executed and delivered the form of irrevocable
proxy attached hereto as Exhibit I to the Company on or prior to the first
Closing Date.

8. Initial and Continuing Obligations of the Funds.

(a) The Funds shall provide certain compliance, recordkeeping and other
administrative services (the “Services”) to Wells TIMO in connection with the
Offering. The Services shall include the following:

(1) Each of the Funds agrees to collect from each equity owner of that Fund
(each an “Equity Owner” and, collectively, the “Equity Owners”) certain
information with respect to such Equity Owner as set forth on the Regulatory
Compliance Requirements Questionnaire (the “Questionnaire”), a form of which is
attached hereto as Exhibit C. Each Fund shall deliver the Questionnaires to
Wells TIMO at or within 10 business days after the Closing;

 

14



--------------------------------------------------------------------------------

(2) Each of the Funds shall deliver to Wells TIMO within 10 business days after
the execution of this Agreement an Initial Regulatory Compliance Statement, a
form of which is attached hereto as Exhibit J;

(3) Each of the Funds shall deliver to Wells TIMO, within 15 business days after
the end of each calendar quarter ending on
March 31st, June 30th, September 30th, and December 31st of each year,
commencing on the last day of the quarter in which the Fund purchased Shares, a
Quarterly Compliance Statement, a form of which is attached hereto as Exhibit K;

(4) Each of the Funds shall deliver to Wells TIMO, on an annual basis, and not
later than April 1st of each year, an Annual Compliance Statement, a form of
which is attached hereto as Exhibit L.

(5) In addition to the services set forth in (i) through (iv) above, to the
extent that the Company requires additional information regarding the Funds or
their Equity Owners, each Fund shall, upon Wells TIMO’s request, use its
commercially reasonable efforts to promptly assist Wells TIMO in complying with
all applicable United States laws relating to the Fund’s purchase, holding or
disposal of the Shares, by delivering to Wells TIMO and subject to any
limitations imposed on DFH or the Fund by German or European Union laws, by
assuring that Wells TIMO is allowed to use for any legal purpose, any
information relating to the Fund or its Equity Owners that may be required by
Wells TIMO in order to complete and timely file any reports required by the U.S.
Department of Commerce pursuant to the International Investment and Trade
Services Survey Act (“IITSSA”), the U.S. Department of Agriculture pursuant to
the Agricultural Foreign Investment Disclosure Act (“AFIDA”) or any other
applicable federal or state reporting or monitoring program in existence. In
consideration for any additional requests made pursuant to this Section 8(a)(v),
Wells TIMO shall reimburse the Funds or DFH, as the case may be, their actual
out of pocket expenses.

(b) Each of the Funds agrees that it will not issue shares of the Funds to any
prospective equity owner identified on the U.S. Specially Designated Nationals
List as administered by the U.S. Department of the Treasury’s Office of Foreign
Asset Control (“OFAC”), as amended from time to time, or is otherwise subject to
country-specific embargo or sanctions under any regulations administered by
OFAC, including, but not limited to, OFAC sanctions against Cuba, Iran, Syria,
North Korea, Myanmar (formerly known as Burma) and Sudan.

9. Covenants of the Funds.

(a) Voting Agreement. As a condition to purchasing the Shares in the Offering,
each Fund agrees to the following voting agreement in respect of the Shares:

(1) For so long as the Funds collectively own 50.0% or more of the Company’s
total outstanding shares of Common Stock, the Company will vote all of the
Funds’ Shares in a manner that supports the vote cast by the Company’s other
stockholders. Specifically, the Company will vote all of the Funds’ Shares for
or against any matter upon which a stockholder vote is required in proportion to
the number of votes cast for or against such matter by the Company’s other
stockholders.

 

15



--------------------------------------------------------------------------------

(2) During any period beginning on the date when the Funds collectively own less
than 50.0%, but greater than or equal to 30% of the Company’s total outstanding
shares of Common Stock (each such date, a “Minority Ownership Date”), and ending
on the date that is the earlier of (1) the date when the Funds collectively own
less than 30.0% of the Company’s total outstanding shares of Common Stock, or
(2) the date that is the three year anniversary of the Minority Ownership Date
(such date, the “Termination Date”), the Company will continue to vote all of
the Fund’s Shares in a manner that supports the vote cast by the Company’s other
stockholders in respect of the following matters:

a. the election of directors to the Company’s Board of Directors;

b. the ratification of the Company’s independent auditors;

c. any proposed amendment to the Company’s Charter that is not material to the
Funds’ interests as a stockholder of the Company and/or that is necessary or
appropriate to ensure that the Company’s Charter complies with the regulatory
requirements or comments of the Commission, the Financial Industry Regulatory
Authority, any of the States or other jurisdictions in which the Company sells,
or seeks to sell, any of its securities, or the applicable policies and
guidelines of the North American Securities Administration Association (“NASAA”)
(including, without limitation, the NASAA Statement of Policy Regarding Real
Estate Investment Trusts); and

d. any other matters the outcome of which could not reasonably be expected to
have a material and adverse effect on the Funds’ interests as stockholders of
the Company. With respect to all other matters, the Funds shall be entitled to
freely vote their Shares;

(3) This voting agreement will terminate upon the earlier to occur of (1) the
Termination Date, or (2) July 31, 2013.

(4) This voting agreement is coupled with an interest (i.e. the agreements,
relationship, and financial interests in the transactions, contemplated by the
Offering Memorandum, the Prospectus. this Agreement and each Subscription
Agreement) and an irrevocable proxy, which is attached hereto as Exhibit I, and
which must also be signed by each Fund in order for the Company to properly
consider and, if the Company desires, accept, a Subscription Agreement.

(b) Standstill. Each of the Funds covenants and agrees that, for so long as the
Funds collectively own Shares that represent 30% or more of total issued and
outstanding shares of the Company’s Common Stock, and unless such shall have
been specifically invited in writing by the Company, neither the Funds
(including their general partner, managing limited partner and their respective
principals) nor any of their directors or officers will in any manner, directly
or indirectly, (a) effect or seek, offer or propose (whether publicly or
otherwise) to effect or cause any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect (i) any acquisition of any
securities (or beneficial ownership thereof) or assets of the Company or any of
its Subsidiaries, (ii) any tender or exchange offer, merger or other business
combination involving the Company or any of its Subsidiaries, (iii) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to the Company or any of

 

16



--------------------------------------------------------------------------------

its Subsidiaries, or (iv) any “solicitation” of “proxies” (as such terms are
used in the proxy rules of the Commission) or consents to vote any voting
securities of the Company, (b) form or join in a “group” (as defined under the
Exchange Act), (c) otherwise act, alone or in concert with others, to seek to
control or influence the management, Board of Directors or policies of the
Company, (d) take any action which might force the Company to make a public
announcement regarding any of the types of matters set forth in (a) above, or
(e) enter into any discussions or arrangements with any third party with respect
to any of the foregoing. Each Fund also agrees during such period not to request
the Company (or its directors, officers, employees, advisors or agents),
directly or indirectly, to amend or waive any provision of this paragraph
(c) (including this sentence). Notwithstanding the foregoing, this Section 9(b)
shall not prohibit either of the Funds from passively participating in any of
the events set forth in (a) though (e) above, so long as (i) the Fund is not in
any way involved in initiating or soliciting other commitments in support of any
such events, and (ii) the Fund’s activities with respect thereto are limited
solely to considering the proposed action and electing to participate or not
participate in such action.

(c) Prior to making available to prospective investors in the Funds any offering
materials (whether in printed, electronic or other format, “Offering
Materials”), the Funds shall first obtain the Company’s express approval of such
Offering Materials, as well as any amendments thereof or supplements thereto;
provided, however, that the Company’s approval shall not be unreasonably
withheld, and shall be focused solely on compliance with the Commission’s
Regulation FD; provided further, that the Funds shall be permitted to use all or
any part of the Offering Memorandum in the preparation of the Funds’ Offering
Materials.

10. Covenants of the Company.

(a) The Company hereby agrees and covenants that it shall use commercially
reasonable efforts to cause the Company to be organized and operated in a manner
so that the Company will qualify to be taxed as a REIT for U.S. federal income
tax purposes commencing with its taxable year ending December 31, 2009.

(b) The Company hereby agrees and covenants that it shall, to the extent
necessary, grant an Excepted Holder Limit to any transferee of either of the
Funds’ Shares, provided that such transferee makes the representations required
pursuant to Section 6.1.7(a) of the Charter.

(c) The Company, or Wells TIMO on the Company’s behalf, shall pay to DFH a
distribution fee at each Closing in consideration for procuring the Funds and
indirectly the Equity Owners as investors in connection with this Offering equal
to 1% of the Purchase Price.

(d) In the event of any liquidation or dissolution of the Company, any sale,
exchange or disposition of all or substantially all of the Company’s assets in a
single transaction or a series of transactions, a merger of the Company with or
into any other person, or any listing of the Company’s Common Stock on any
nationally or internationally recognized securities exchange, the Company and
TIMO hereby covenant to use their reasonable best efforts to take such actions
as necessary, including (x) registering of the resale of the Shares with the
Commission and all other securities commissions or similar bodies and
(y) publicly disseminating any material non-public information previously
provided to DFH that could prevent the Funds from being able to dispose of the
Shares, in order to provide the holders of the Shares with the same rights,
privileges and preferences of the shares of Common Stock purchased by the
Company’s other stockholders, except (i) with respect to any limitations as may
be imposed on either of the Funds under the internal laws of Germany and
(ii) with respect to any limitations contained in either of

 

17



--------------------------------------------------------------------------------

the Funds’ organizational documents. The Company covenants and agrees that it
shall bear the expenses in connection with registering the resale of the Shares
with the Commission.

11. Indemnification.

(a) The Company and Wells TIMO, jointly and severally, agree to indemnify,
defend and hold harmless the Funds and their directors and officers and any
person who controls the Funds, from and against any loss, expense, liability or
claim (including the reasonable cost of investigation) which, jointly or
severally, the Funds or any such controlling person may incur under the
Securities Act, the Exchange Act, Regulation FD, or otherwise, insofar as such
loss, expense, liability or claim arises out of, results from, or is based upon,
either directly or indirectly, (i) any breach of the representations, warranties
or covenants by the Company or Wells TIMO set forth herein, (ii) any untrue
statement or alleged untrue statement of a material fact contained in the
Offering Memorandum or Prospectus (or any amendment or supplement thereto by the
Company and Wells TIMO), or any omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading or (iii) any violation or alleged violation of Regulation FD by the
Company, Wells TIMO or the Funds or any of their respective affiliates relating
to or arising out of the Offering or the public offering contemplated by the
Prospectus; provided, however, that this indemnity agreement shall not apply to
any loss, liability, claim, damage or expense to the extent arising out of
(x) any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with written information furnished to
the Company or Wells TIMO by the Funds or their representatives, or (y) the
willful misconduct or gross negligence of the Funds.

12. Miscellaneous.

(a) Survival of Representations and Warranties. The representations and
warranties of the Company and each of the Funds contained in this Agreement and
each Subscription Agreement will survive the respective Closing until the later
of the third anniversary of such Closing or the expiration of the applicable
statute of limitations. Each covenant hereunder shall survive in accordance with
its terms.

(b) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD FOR THE
CONFLICTS OF LAWS PRINCIPLES THEREOF.

EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY COURT
OF THE STATE OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK IN RESPECT OF ANY
ACTION, SUIT OR PROCEEDING ARISING IN CONNECTION WITH THIS AGREEMENT AND EACH
APPLICABLE SUBSCRIPTION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, AND AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE BROUGHT
ONLY IN SUCH COURT (AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS OR
ANY OTHER OBJECTION TO VENUE THEREIN); PROVIDED, HOWEVER, THAT SUCH CONSENT TO
JURISDICTION IS SOLELY FOR THE PURPOSE REFERRED TO IN THIS SECTION 12(b) AND
SHALL NOT BE DEEMED TO BE A GENERAL SUBMISSION TO THE JURISDICTION OF SAID
COURTS OR IN THE STATE OF NEW

 

18



--------------------------------------------------------------------------------

YORK OTHER THAN FOR SUCH PURPOSE. EACH PARTY HEREBY (ON ITS BEHALF AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS AFFILIATES) WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
UPON CONTRACT, TORT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR RELATING TO THIS
AGREEMENT. THE COMPANY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE AND
BINDING UPON THE COMPANY AND MAY BE ENFORCED IN ANY OTHER COURTS IN THE
JURISDICTION OF WHICH THE COMPANY IS OR MAY BE SUBJECT, BY SUIT UPON SUCH
JUDGMENT. Any and all process may be served in any action, suit or proceeding
arising in connection with this Agreement by complying with the provisions of
Section 12(c). Such service of process shall have the same effect as if the
party being served were a resident in the State of New York and had been
lawfully served with such process in such jurisdiction. The parties hereby waive
all claims of error by reason of such service. Nothing herein shall affect the
right of any party to service process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the other in any other
jurisdiction to enforce judgments or rulings of the aforementioned courts.

(c) Notice. All notices, requests and other communications under this Agreement
must be in writing and will be deemed to have been duly given upon receipt to
the Parties at the following addresses or facsimiles (or at such other address
or facsimile for a party as shall be specified by the notice):

If to the Company:

Wells Timberland REIT, Inc.

6200 The Corners Parkway

Norcross, Georgia 30092-3365

Attention: Kevin D. Race

Facsimile: 1-404-705-2333

With a copy (which shall not constitute notice) to:

Alston & Bird LLP

One Atlantic Center

1201 W. Peachtree Street

Atlanta, Georgia 30309-3424

Attention: Mark C. Kanaly

Facsimile: 1-404-253-8390

If to the Materia to:

Wells-DFH Materia GmbH & Co. KG

Kriegsbergstrasse 13

70174 Stuttgart

Germany

Attention: Alexander Bernth

Facsimile: 49 711 2845 401

 

19



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Clifford Chance

Mainzer Landstrasse 46

60325 Frankfurt am Main

Frankfurt

Germany

Attention: Dr. Thomas Gasteyer and Klaus Weinand-Härer

Facsimile: 49 69 7199 4000

(d) Entire Agreement. This Agreement supersedes all prior and contemporaneous
discussions and agreements, both written and oral, among the Parties with
respect to the subject matter of this Agreement and constitutes the sole and
entire agreement among the Parties to this Agreement with respect to the subject
matter of this Agreement, and supersedes all prior and contemporaneous
agreements and understandings, written or oral, with respect to the subject
matter hereof.

(e) Waiver. Any term or condition of this Agreement may be waived at any time by
the Party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party waiving such term or condition. No waiver by any Party of any term
or condition of this Agreement, in any one or more instances, shall be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by law or otherwise afforded, will be cumulative and not alternative.

(f) Amendment; Modification. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of each
Party to this Agreement.

(g) Specific Performance. The Parties hereto agree that if any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached, irreparable damage would occur, no adequate remedy at
law would exist and damages would be difficult to determine, and that the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or equity.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
by facsimile or otherwise, all of which will constitute one and the same
instrument.

(i) Headings. The headings in this Agreement are for convenience of reference
only, and they shall not limit or otherwise affect the interpretation of any
term or provision hereof.

(j) Successors and Assigns; Assignment. This Agreement and the rights, powers
and duties set forth herein shall, except as set forth herein, bind and inure of
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the Parties hereto. The Parties hereto may not assign
any of their respective rights or interests in and under this Agreement without
the prior express written consent of the other Party, and any attempted
assignment without any such consent shall be void and without effect.

 

20



--------------------------------------------------------------------------------

(k) Severability. If any part of this Agreement is held by a court of competent
jurisdiction to be unenforceable, illegal or invalid, the balance of this
Agreement shall remain in full force and effect unaffected by such
unenforceability, illegality or invalidity.

(l) 2008 Fund. Following the execution of this Agreement and the transfer of any
and all Shares held by the 2008 Fund to Materia, the 2008 Fund shall have no
further rights or obligations hereunder.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

Wells-DFH Materia GmbH & Co. KG

 

By: Wells-DFH Verwaltungsgesellschaft mbH

As General Partner

By:       Name:       Title:    

By:       Name:       Title:    

Wells-DFH Timberland Nr. 88 GmbH & Co. KG

 

By: Wells-DFH Verwaltungsgesellschaft mbH

As General Partner

By:       Name:       Title:    

By:       Name:       Title:    

Deutsche Fonds Holding AG By:       Name:       Title:    



--------------------------------------------------------------------------------

Wells Timberland REIT, Inc. By:       Name:       Title:    

 

 

Wells Timberland Management Organization, LLC By:       Name:       Title:    